

EXHIBIT 10(cn)
 
Master Services Agreement
 


 
This Master Services Agreement (“Agreement”) is made effective as of the 30th
day of March, 2010 (“Effective Date”) and constitutes the agreement between
National Western Life Insurance Company (“National Western” or “NWL”), and
Flexible Architecture and Simplified Technology, Inc., a New Jersey corporation
(“FAST”) for FAST to perform the services and provide the deliverables described
in each Statement of Work executed pursuant to this Agreement.
 
 
1.
SERVICES. National Western and FAST will develop and enter into one or more
Statements of Work (each a “Statement of Work” or “SOW”) incorporating a
description of the services to be provided by FAST pursuant to the terms of this
Agreement (the “Services”) and when applicable the deliverables to be provided
by FAST in connection with the Services, including without limitation, all
Deliverables (as defined in Section 8).  Each Statement of Work will
specifically identify this Agreement and indicate that it is subject to the
terms hereof and, to the extent applicable, shall set forth the project scope,
schedule, compensation, project activities and tasks to be performed and other
roles and responsibilities of the parties. Each SOW shall substantially conform
to the format of the  Statement of Work template attached hereto as Exhibit
A.  To the extent there are any conflicts or inconsistencies between this
Agreement and any Statement of Work the provisions of the Statement of Work
shall govern and control.

 
2.
ACCEPTANCE OF DELIVERABLES. As a general practice, each SOW will specify
procedures governing acceptance of Deliverables, including specific acceptance
criteria and the period of time after delivery for National Western to review
and test, as applicable, the Deliverables to determine whether they conform to
the applicable specifications set forth in the Statement of Work and to notify
FAST accordingly (“Acceptance Period”).  Unless otherwise specified in a SOW:

 
 
2.1.
A Deliverable is accepted upon the earlier of  (“Acceptance”):

 
(i)   When NWL provides written notice to FAST of acceptance, or
 
(ii) As of the end of the Acceptance Period, unless National Western has earlier
rejected in accordance with Section 2.3 or accepted the Deliverables.
 
 
2.2.
The Acceptance Period for a SOW shall be thirty (30) days after delivery of the
Deliverables.

 
 
2.3.
National Western may reject all or any part of a Deliverable by providing
written notice to FAST specifically identifying the manner in which the
Deliverable fails to satisfy the acceptance criteria in the SOW (a
“Non-Conformity”).  FAST will have thirty (30) days to correct such
Non-Conformity at its own expense and notify National Western when such
corrections are complete.  Delivery of written notice that the corrections are
complete starts a new Acceptance Period for the Deliverable as corrected.

 
 
2.4.
If FAST disputes a notice of rejection, FAST shall promptly notify National
Western and invoke the procedures in section 13 for resolution of disputes.

 
 
3.
PRICE/TAXES.  FAST’s fees for the Services shall be as set forth in each
Statement of Work. National Western shall be responsible for any and all
federal, state and local sales, use and equivalent taxes imposed by an
applicable taxing authority (“Sales Tax”); provided, however, that each party
bears responsibility for paying its own franchise and income taxes.

 
 
4.
INVOICES.  The Statement of Work shall specify how invoices will be submitted
and paid, including the applicable invoice due dates. Each invoice will specify
in detail the supporting data on which such amounts are based.  If NWL has a
basis to dispute all or part of an invoice, National Western will provide notice
and detail of the basis for the dispute prior to the invoice due date and invoke
the procedures in section 13 for resolution of disputes.  NWL shall pay any
undisputed portion of an invoice as provided in this Agreement.

 

 
1

--------------------------------------------------------------------------------

 

Any undisputed invoice remaining unpaid for more than thirty (30) days after the
invoice due date shall accrue interest at a rate not to exceed one and one-half
percent (1.5%) per month.
 
5.
EXPENSES. Except as expressly provided in a Statement of Work, National Western
shall reimburse FAST for Out-of-Pocket Expenses.

 
 
5.1.
“Out-of-Pocket Expenses” shall mean the reasonable out-of-pocket expenses
actually incurred and paid by FAST in the performance of the Services or the
creation of the Deliverables, including air travel expenses, taxis and rental
cars, parking, overnight lodging and meals.

 
 
5.2.
FAST must submit to National Western a request for reimbursement of
Out-of-Pocket Expenses within sixty (60) days after payment of the expenses by
FAST.  NWL will reimburse all undisputed expenses within thirty (30) days after
submission.  If NWL disputes an expense, NWL will provide, before the due date
for payment of the expense, written notice of the disputed expense and the basis
for NWL’s dispute of the expense.  FAST has thirty (30) days after receiving
written notice of a disputed expense to commence to invoke the procedures in
section 13 for resolution of disputes.

 
 
6.
INDEPENDENT CONTRACTOR, SUBCONTRACTORS.  Each party will at all times be an
independent contractor, and neither party has the authority to bind or commit
the other. Nothing in this Agreement will be deemed or construed to create a
joint venture, partnership, fiduciary, or agency relationship between the
parties for any purpose.  The parties and their personnel are not and shall not
be deemed for any purpose to be employees or agents of the other, nor shall
either party or any of its employees, subcontractors or agents be entitled to
any benefits offered to the other party’s employees, including but not limited
to retirement, insurance or other similar benefits.  FAST may subcontract work
under an SOW, but except as otherwise specified in this Agreement FAST’s use of
subcontractors shall not affect its responsibilities under this Agreement or the
applicable SOW.  FAST shall cause its subcontractors to comply with the terms
and conditions of each applicable SOW and shall be responsible for the actions
of its subcontractors in connection with applicable SOWs.

 
 
7.
WARRANTY.

 
 
7.1
FAST warrants and covenants that the Services and Deliverables set forth in a
SOW will conform to the requirements of such SOW during the warranty
period.  The warranty period, if any, shall be stated in the SOW.   FAST will
promptly resolve any breach of the warranty in this Section 7.1 which is
discovered within the warranty period at no additional expense to NWL, and such
obligation to resolve by FAST is NWL’s sole remedy for breach of the warranty in
this Section 7.1.

 
 
7.2
FAST warrants that the Services will be performed by skilled, competent and
qualified personnel.  NWL’s sole remedies for breach of the warranty in this
Section 7.2 are the right to demand replacement of FAST personnel and/or a
refund of fees paid because of unskilled, incompetent or unqualified FAST
personnel.

 
 
7.3
FAST represents and warrants that any computer code and programming that is
originally developed by FAST and provided hereunder will not, as of the date of
delivery to National Western, contain any undisclosed disabling code (as such
term is commonly understood in the industry) or to the best of FAST’s knowledge
contain any viruses.

 
 
7.4
FAST represents and warrants that the Services and Deliverables (other than
third party software and other intellectual property included in the
Deliverables with the consent of NWL or provided by National Western) will not
infringe any copyright, United States patent, or other intellectual property
right of a third party.

 

 
2

--------------------------------------------------------------------------------

 

 
7.5
FAST represents and warrants that the performance hereunder by any employee,
subcontractor, independent contractor or agent of FAST (“FAST Agents”) and FAST
will not violate or breach any agreement with any former employer or other third
party.  Provided, however, that FAST shall have an opportunity to avoid a breach
of the warranty in this section 7.5 by resolving any such violation or breach
within thirty (30) days after receiving notice by NWL.

 
 
7.6
FAST represents and warrants that: (i) no intellectual property rights granted
or conveyed by FAST herein have been licensed to others on an exclusive basis;
(ii) the Deliverables do not include Materials that are owned by a third party;
(iii) FAST holds or owns all rights which it purports to assign, license, grant
or convey under this Agreement; and (iv) FAST has the right to sublicense any
rights which it purports to sublicense under this Agreement.  Upon reasonable
request by NWL FAST will provide a copy of documents, if any, evidencing FAST’s
ownership rights in or rights to use Materials, including but not limited to a
written assignment executed by any independent contractor of FAST.

 
 
7.7
Except as expressly set forth in this Section 7 or in a SOW, National Western
and FAST disclaim any and all express or implied representations or warranties,
including any warranty of merchantability or fitness for a particular purpose or
use, non-infringement, interference with enjoyment or otherwise.

 
 
8.
INTELLECTUAL PROPERTY.

 
 
8.1.
Definitions. As used in this Agreement and any SOW:

 
(a)           The term “Materials” means work product and other materials,
including without limitation, reports, documents, templates, studies, software
programs in both source code and object code, specifications, business methods,
tools, methodologies, processes, techniques, solution construction aids,
analytical frameworks, algorithms, know-how, processes, products, documentation,
abstracts and summaries thereof.
 
(b)           The term “Deliverables” means all Materials provided by FAST to
NWL pursuant to a SOW.  For the avoidance of doubt, the term Deliverables also
includes any modifications to, or derivative works of, a Deliverable prepared by
or for FAST pursuant to sections 2.3 and 7.1 hereunder.
 
(c)           A “Subsidiary” of a party means any corporation, company or other
entity more than fifty percent (50%) of whose outstanding securities
representing the right, other than as affected by events of default, to vote for
the election of directors or other governing authorities are now or hereafter
owned or controlled, directly or indirectly, by such party, but such
corporation, company, or other entity shall be deemed to be a Subsidiary only so
long as such ownership or control exists.
 
(d)           An “Affiliate” means any entity that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a party.  Notwithstanding the foregoing, no governmental
entity shall be considered an Affiliate of a Party  For purposes of this Section
“control” (including the terms “controlled by” and “under common control with”)
means, at any time, with respect to the relationship between or among two or
more Persons, the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, through the
ownership of greater than fifty percent (50%) of the voting securities of such
Person.
 
(e)           A “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
(f)           Unless expressly agreed otherwise in a SOW, the term “NWL
Materials” means Materials developed by or acquired by NWL outside the scope of
Services under a SOW, including (i) Materials owned, acquired or developed by
NWL prior to commencement of FAST’s performance of the relevant Services under a
SOW, and (ii) Materials acquired or developed by NWL after completion of FAST’s
performance of the relevant Services under a SOW.  The term “NWL Materials” does
not include any NWL Derivation, as defined in subsection (g) below.
 

 
3

--------------------------------------------------------------------------------

 

(g)           The term “NWL Derivation” refers to any derivative work of a
Deliverable that is (i) acquired or prepared by NWL (ii) during the term of this
Agreement.  For the avoidance of doubt, the term NWL Derivation does not include
any derivative work acquired or prepared by or for NWL within the scope of the
license grant in section 8.3.2 below and after termination of this Agreement.
 
(h)           The term “FAST Derivation” refers to any derivative work of a
Deliverable that is provided by or made available to NWL by FAST.  FAST agrees
to provide or make available to NWL derivative works of a Deliverable in
accordance with the terms of Exhibit E attached hereto.
 
(i)           The term “Licensed Deliverables and Derivations” refers to the
Deliverables, NWL Derivations, and FAST Derivations.
 
(j)           The term “NWL Scope of Use” refers to internal use by NWL.
 


 
 
8.2.
Retention of Rights in General Knowledge.  Each party will be free to use its
general knowledge, skills and experience, and any ideas, concepts, know-how, and
techniques that are acquired or used in connection with the Services.

 
 
8.3.
Rights In Deliverables.  Unless clearly and expressly modified in the SOW, the
parties have the respective ownership rights and licenses in the Deliverables:

 
 
8.3.1.
Ownership of Deliverables.  Subject to the license rights granted in this
Section 8, the Licensed Deliverables and Derivations and all intellectual
property rights in the Licensed Deliverables and Derivations shall be the sole
and exclusive property of FAST or its 3rd-party vendors.   For the avoidance of
doubt, this Section 8.3.1 does not convey or grant any rights to FAST or its
3rd-party vendors in (i) NWL Confidential Information or Confidential
Information subject to a Non-Disclosure Agreement pursuant to Section 9 of this
Agreement, or (ii) NWL Materials.

 
 
8.3.2.
NWL’s License In Deliverables.

 
 
8.3.2.1.
FAST agrees to grant and hereby grants to NWL a non-exclusive, perpetual,
irrevocable, worldwide, royalty-free license to the Licensed Deliverables and
Derivations to use the Licensed Deliverables and Derivations within the NWL
Scope of Use, said license grant including the rights to make, use, modify,
copy, reproduce and make derivative works within the NWL Scope of Use.

 
 
8.3.2.2.
To the extent that any 3rd-party vendor of FAST owns or holds intellectual
property rights in any part of the Licensed Deliverables and Derivations, the
license grant in section 8.3.2.1 above includes all licenses and sublicenses
under the intellectual property rights of the 3rd-party vendor of FAST required
to effectuate the license grant in section 8.3.2.1, including but not limited to
irrevocably licensing NWL to make, use, modify, copy, reproduce and make
derivative works of the Licensed Deliverables and Derivations within the NWL
Scope of Use.

 
 
8.3.2.3.
For the avoidance of doubt, and subject to the limitations in section 8.3.3
below, the license grant in sections 8.3.2.1 and 8.3.2.2 above authorizes NWL to
maintain, extend, modify, or make derivative works of, and to use third-parties
to maintain, extend, modify or make derivative works of, the Licensed
Deliverables and Derivations within the NWL scope of use.

 
 
8.3.2.4.
For the avoidance of doubt, nothing in this Section 8.3.2 authorizes NWL to
sell, resell, transfer or convey the Licensed Deliverables and Derivations, or
any derivative works thereof and NWL agrees that it will not do so.

 

 
4

--------------------------------------------------------------------------------

 

 
8.3.2.5.
FAST hereby grants to NWL the right to sublicense to third parties the right to
use the Deliverables solely for the benefit of NWL and subject to the terms and
conditions of this Agreement, including, without limitation, the obligation to
enter into a non-disclosure agreement.

 
 
8.3.2.6.
FAST shall not claim a violation of its intellectual property rights because of
NWL’s use of the Deliverables within the NWL Scope of Use.

 
 
8.3.3.
License Rights - Confidentiality of Deliverables.  Unless agreed otherwise in a
SOW, NWL will maintain the Licensed Deliverables and Derivations in confidence
pursuant to section 9.2 below and will disclose or reveal such Licensed
Deliverables and Derivations to another person or entity only (i) pursuant to
Section 8.3.4. below, or (ii) with the clear and express prior written consent
of a duly authorized representative of FAST.  For the avoidance of doubt,
nothing in this Section 8.3.3 prevents NWL from disclosing Licensed Deliverables
and Derivations to any officer, employee, or agent of NWL, or to an Affiliate or
Subsidiary of NWL pursuant to Section 8.4 below.

 
 
8.3.4.
Limitations On NWL’s Use of Third-Parties to Work On Deliverables.  Before
disclosure of the Licensed Deliverables and Derivations to any third-party, NWL
will require the third-party to execute a third-party non-disclosure agreement
(“Third-Party NDA”) that is substantially the same as the terms of the
Non-Disclosure Agreement attached hereto as Exhibit B.  For the 8x software
framework, FASTwill require that a non-disclosure agreement is signed directly
between the third party and FAST.  The Third-Party NDA will provide that NWL
vendors are third party beneficiaries of such agreements with respect to
enforcing the obligations of the third-party under such agreements through
injunctive relief.  NWL agrees that FAST is a third-party beneficiary of any
such Third-party NDA with respect to enforcing its rights through injunctive
relief.  FAST shall bear its own costs, including attorneys’ fees, of enforcing
its rights and obligations.

 
 
8.4.
Extension of License Rights to Subsidiaries and Affiliates.  The license rights
granted under this section 8 shall extend to Subsidiaries and Affiliates,
present and future, of the licensee who notify the licensor in writing that they
accept the terms, including the obligations, of this Agreement respecting such
license; provided that (i) if National Western is acquired, directly or
indirectly, or merged into another entity, then the license rights granted under
this Section shall not extend to any Subsidiaries and Affiliates that were not
Subsidiaries and Affiliates prior to such acquisition or merger, and (ii) such
Subsidiaries and Affiliates are  permitted by United States export law and to
use such Deliverables and to be granted such license.  In the event that United
States export laws do not allow such use and license, the parties shall work
together, at National Western’s expense, to obtain any required permissions and
licenses.

 
 
8.5.
FAST will disclose to NWL any FAST Derivation as reasonably requested by NWL,
and NWL will disclose to FAST any NWL Derivation as reasonably requested by
FAST.  The disclosures under this section 0 shall be maintained in confidence
pursuant to section 9 below.

 
 
9.
CONFIDENTIAL INFORMATION.

 
 
9.1.
FAST agrees to execute as a Service Provider the Non-Disclosure Agreement
(“Non-Disclosure Agreement”) attached hereto as Exhibit B, which is incorporated
herein by this reference, and to comply with each term and condition
thereof.  In lieu of the obligation in paragraph 3 of the Non-Disclosure
Agreement that each employee and contractor of Service Provider agree to be
bound by the terms of the Non-Disclosure Agreement, FAST will require each
employee and independent contractor of FAST to agree in writing (with FAST) to
non-disclosure provisions substantially equivalent to the non-disclosure
provisions attached hereto as Exhibit C and prior to the disclosure of any
Confidential Information.  Upon request, FAST will provide a copy of the
Non-Disclosure Agreement or provisions executed by any Independent Contractor or
employee of FAST.

 

 
5

--------------------------------------------------------------------------------

 

 
9.2.
NWL agrees to hold FAST Confidential Information in confidence, as follows,
except as expressly and specifically modified in a SOW:

 
 
9.2.1.
“FAST Confidential Information” shall mean Licensed Deliverables and
Derivations. “FAST Confidential Information” shall not include information that
NWL can demonstrate (i) is or became generally available to the public through
no act or omission on the part of NWL or its representatives, (ii) is or became
available to NWL on a non-confidential basis from a source other than FAST or
its representatives, provided that such source is not bound by any contractual
or other obligation of confidentiality with FAST, (iii) was within NWL’s
possession prior to its being furnished, provided that the source of such
information was not bound by any contractual or other obligation of
confidentiality in respect thereof, or (iv)  was independently developed by NWL
without reference to or use of the FAST Confidential Information.

 
 
9.2.2.
NWL agrees not to use the FAST Confidential Information for any purpose at any
time, other than as permitted by the terms of this Agreement.  NWL shall hold in
confidence and not disclose or reveal to any person or entity the FAST
Confidential Information without the clear and express prior written consent of
a duly authorized representative of FAST or as expressly authorized under this
Agreement, including without limitation section 8.3.4 above.  NWL warrants and
represents that it has reasonable security measures in place to protect the FAST
Confidential Information from unauthorized access, use, and disclosure.  NWL
shall protect the confidentiality of the FAST Confidential Information using at
least such care as NWL uses to protect its own confidential and proprietary
information, but in no event less care than a prudent business entity would
employ under similar circumstances.

 
 
9.2.3.
NWL agrees that Licensed Deliverables and Derivations disclosed prior to the
date of this Agreement shall be deemed FAST Confidential Information subject to
this Agreement. NWL further agrees that its obligations with respect to the FAST
Confidential Information shall survive the expiration and termination of this
Agreement.  NWL shall promptly notify FAST, in writing, of any circumstances
with which NWL has knowledge regarding any possible unauthorized use of, or
access to, any FAST Confidential Information.

 
 
9.2.4.
In the event NWL, or any party to whom it discloses the FAST Confidential
Information pursuant to this Agreement, receives a subpoena, discovery request,
or other legal process purporting to require the disclosure of any of the FAST
Confidential Information, NWL shall, unless expressly and specifically
prohibited by court order, provide FAST with prompt written notice, so that FAST
may seek a protective order or other appropriate remedy.  In the event such
protective order or other remedy is not obtained, NWL shall furnish only that
portion of the FAST Confidential Information which it is legally required to
disclose, and NWL shall also exercise its reasonable best efforts at FAST’s
expense to obtain reasonable assurance that confidential treatment will be
accorded the FAST Confidential Information so disclosed.

 
 
9.2.5.
NWL acknowledges that the provisions set forth in this section 9.2 are necessary
and reasonable to protect the FAST Confidential Information, and that the loss
or disclosure of the FAST Confidential Information will cause FAST irreparable
harm for which it will have no adequate remedy at law.  Therefore, in addition
to any other rights and remedies that it may have, FAST shall be entitled to
obtain, without posting any bond, injunctive and other equitable relief
(including, without limitation, preliminary and temporary injunctive relief) to
prevent a breach or continued breach of the obligations of NWL with respect to
the FAST Confidential Information set forth in this section 9.2.

 

 
6

--------------------------------------------------------------------------------

 

10.INDEMNITY.
 
10.1.
NWL agrees to defend, indemnify, and hold FAST, its directors, officers,
partners, managers, members and employees harmless from and against all or any
liabilities, judgments, penalties, damages, costs, and expenses (including
reasonable attorney fees) arising from any third-party claim that:

 
 
(i)
any Materials provided by NWL to FAST infringe a third party’s patent, copyright
or other intellectual right, proprietary right or contractual right, to the
extent such third party claim arises out of or relates to use of the Materials
by FAST in the performance of the Services or inclusion of the Materials in a
Deliverable;

 
 
(ii)
NWL has made available to FAST any Materials in violation of any applicable
United States export laws and regulations, provided that all such Materials are
only used and accessed in the United States and by individuals and entities that
are permitted by United States law to access such materials; or

 
 
(iii)
NWL has disclosed, used or accessed outside the United States (including but not
limited to:  in India), or disclosed in the United States to any person or
entity not permitted access under United States law, any Materials in violation
of any applicable United States export laws and regulations.

 
Notwithstanding the foregoing, NWL has no indemnity obligation under this
section 10.1 arising out of or relating to use or disclosure by FAST or its
agents outside the United States (including but not limited to: in India), or
disclosure by FAST or its agents in the United States to any person or entity
not permitted access under United States law, of materials provided by NWL.
 
 
10.2.
FAST agrees to defend, indemnify, and hold NWL, its directors, officers,
partners, managers, members and employees harmless from and against all or any
liabilities, judgments, penalties, damages, costs, and expenses (including
reasonable attorney fees) arising from any third party claim that:

 
 
(i)
arises out of or relates to a breach of any warranty or representation contained
in Sections 7.4, 7.5, or 7.6 of this Agreement; or

 
 
(ii)
FAST has made available to NWL any Materials in violation of any applicable
United States export laws and regulations, provided that all such Materials are
only used and accessed in the United States and by individuals and entities that
are permitted by United States law to access such materials; or

 
 
(iii)
FAST has disclosed, used or accessed outside the United States (including but
not limited to:  in India), or disclosed in the United States to any person or
entity not permitted access under United States law, any Materials in violation
of any applicable United States export laws and regulations.

 
Notwithstanding the foregoing, FAST has no indemnity obligation under this
section 10.2 arising out of or relating to use or disclosure by NWL or its
agents outside the United States (including but not limited to: in India), or
disclosure by NWL or its agents in the United States to any person or entity not
permitted access under United States law, of materials provided by FAST.
 
 
10.3.
The obligation to indemnify pursuant to this Section 10 is subject to:

 
 
(i)
The indemnified party providing written notice of any such claim that is subject
to this indemnification promptly upon such claim being made against it or its
directors, officer, partners, managers, members and employees;

 

 
7

--------------------------------------------------------------------------------

 

 
(iii)
The indemnifying party having full control over the defense and settlement of
such claim, except that the indemnifying party shall not settle any such claim
without the full release of all indemnified parties from all liabilities or the
written consent of the indemnified party; and

 
 
(iii)
The indemnified party has the right to participate in the defense of any such
claim with its own counsel at its own expense.

 
 
11.
LIABILITY.

 
11.1        In no event shall either party be liable for direct damages in an
amount that exceeds one million dollars ($1,000,000.00).  The foregoing
limitation in this Section 11.1 shall not apply to (i) a party’s indemnity
obligations under section 10 of this Agreement, (ii) damages arising from any
breach of the Non-Disclosure Agreement by FAST relating to Personal Data,  or
(iii) a party’s willful or intentional misconduct
 
11.2        In no event shall either party be liable for any consequential,
incidental, indirect, punitive or special damages (including , but not limited
to business interruption, lost business, lost profits or lost savings) in
connection with this Agreement, even if such party has been advised of the
likelihood of such damages. The foregoing limitations in this Section 11.2 shall
not apply to a party’s indemnity obligations under section 10 of this Agreement,
any liability arising from a breach of the Non-Disclosure Agreement by FAST
relating to Personal Data, or any liability arising from a party’s willful or
intentional misconduct.
 
11.3        Each party has a duty to mitigate the damages and Losses that would
otherwise be recoverable from the other party pursuant to this Agreement
(including under any indemnity) by taking appropriate and commercially
reasonable actions to reduce or limit the amount of such damages or amounts.
 
 
12.
TERM/TERMINATION. This Agreement shall commence as of the Effective Date and,
unless terminated as provided herein, shall remain in full force and
effect.  Either party may terminate this Agreement for convenience at any time
upon thirty (30) days prior written notice to the other party, but such
termination shall not affect any pending SOW, and this Agreement shall remain in
effect with respect to each such pending SOW until such pending SOW is itself
terminated or performance of that particular SOW is completed in accordance with
its terms.  Any provision of this Agreement that expressly or by implication is
intended to continue in force shall survive termination of this Agreement,
including but not limited to Sections 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, 19
and 21.

 
 
13.
ESCALATION AND RESOLUTION OF DISPUTES. Unless otherwise stated in a SOW or this
Agreement, the following provisions, shall govern escalation and resolution of
any disputes between the parties:

 
 
13.1
The parties shall first attempt to resolve any disputes informally.  If the
parties are unable to resolve the dispute informally, either party may invoke
the dispute resolution process of this section 13 by providing written notice to
the other party.  The written notice shall include a specific description of the
dispute, the last proposed resolution and an explanation why the last proposed
resolution is unsatisfactory.

 
 
13.2
Dispute Resolution – Phase 1.  Each party shall designate at least one person (a
“Dispute Manager”) with the authority and responsibility to resolve disputes
with the other party pursuant to the dispute resolution process of this section
13.  When notice of a dispute under this section 13 has been provided, the NWL
Dispute Manager and the FAST Dispute Manager shall meet face-to-face and attempt
to resolve the dispute.  The face-to-face meeting shall occur within five (5)
business days of the date of delivery of the notice of dispute.  If the Dispute
Managers are able to resolve the dispute within five (5) business days, they
shall provide a written record of the resolution.

 

 
8

--------------------------------------------------------------------------------

 

 
13.3
Dispute Resolution – Phase 2.  If the Dispute Managers are unable to resolve the
dispute within such five (5) business day period, they shall provide a joint
written statement of the problem (or if they cannot agree to a joint written
statement, then individual statements) to the NWL Project Head and the FAST
Project Head, within three (3) business days of such dispute not being resolved
pursuant to Section 13.2. The FAST Project Head shall be Mike Roe; and the
National Western Project Head shall be Michael P. Hydanus (or the Chief
Administrative Officer) for NWL.  The joint written statement (or individual
written statements) shall be prepared jointly or severally, as the case may be,
by the Dispute Managers for NWL and FAST and shall describe the dispute and
provide a brief explanation by each Dispute Manager why they were unable to
resolve the dispute.   Within ten (10) business days after receipt of the joint
written statement, the NWL Project Head and the FAST Project Head, shall meet
face-to-face to attempt to resolve the dispute.  A written record shall be
provided of any resolution of the dispute.

 
 
13.4
Dispute Resolution – Phase 3.   For any dispute that is not resolved in Phase 2
of the Dispute Resolution process of this section 13, either party can demand
that the dispute be submitted to non-binding mediation in Austin, Texas by
providing written notice of such demand to the other party within  five (5)
business days after the face-to-face meeting of the Project Heads.  Neither
party will initiate any lawsuit or other legal action relating to or arising out
the dispute prior to six (6) business days following the face-to-face meeting
between the Project Heads.

 
 
13.4.1
Optional Non-Binding Mediation.  If the monetary value of the dispute is less
than $10,000, a party can decline to participate in non-binding mediation by
providing prompt written notice to the other party.

 
 
13.4.2
Mandatory Non-Binding Mediation.  The parties agree to work expeditiously
together to identify mutually-agreeable mediators and dates within the mediation
period for the nonbinding mediation.  The mediation period shall be on or before
thirty (30) days after the demand for mediation.     Provided that the other
party has provided dates within the mediation period when it is available to
participate in non-binding mediation, neither party will initiate any lawsuit or
other legal action relating to or arising out the dispute until after the
conclusion of the non-binding mediation.

 
 
14.
FORCE MAJEURE.   Neither party shall be liable for any failure or delay in the
performance of its obligations under this Agreement to the extent such failure
or delay is caused by any reason beyond its reasonable control, including but
not limited to, elements of nature or acts of God, acts of war, terrorism, civil
disorders, quarantines, disease, embargoes and other similar governmental
action, (“Force Majeure Event”) provided that the party invoking this provision
has exercised commercially reasonable efforts to avoid such failure or delay and
takes commercially reasonable steps to mitigate such failure or delay. Any party
so delayed in its performance will immediately notify the other and describe in
detail the circumstances causing such delay and as soon as the cause of delay is
removed, such party shall proceed diligently with its performance. The party
whose performance is affected by a Force Majeure Event shall have the time for
performance of the affected obligation hereunder extended by the time of the
delay caused by the Force Majeure Event.  Notwithstanding the foregoing, a Force
Majeure Event will not excuse FAST’s performance to the extent that compliance
with disaster recovery or business continuity policies and procedures that are
expressly specified in the SOW (if any) would have mitigated such failure or
delay.  Neither party shall be excused from those obligations not directly
affected by a Force Majeure Event.  Notwithstanding anything to the contrary in
this Agreement, if the delay or interruption of performance resulting from a
Force Majeure Event exceeds thirty (30) days, then the party receiving the
delayed performance may terminate this Agreement upon notice to the other party.

 

 
9

--------------------------------------------------------------------------------

 

 
15.
ASSIGNMENT.  This is a personal services agreement.  Except (i) in connection
with a merger, acquisition or sale of substantially all of a parties’ assets,
and (ii) for any transferable licenses or assignments described in section 8,
neither party may assign or subcontract its rights or obligations under this
Agreement or any portion of the Services without the prior written consent of
the other party, which consent will not be unreasonably withheld or delayed.

 
 
16.
ADVERTISING.  FAST may identify National Western as a client in its published
customer list.  FAST will obtain National Western’s written permission before
any other use of National Western’s name or use of National Western’s logo.

 
 
17.
NON-SOLICITATION.  Except as otherwise agreed by the parties in writing, during
the term of this Agreement and for a period of one (1) year after termination of
this Agreement, neither party will knowingly solicit, hire, or otherwise retain
as an employee or independent contractor, directly or indirectly, any employee
or independent contractor, present or former, of the other party.

 
 
18.
NEUTRAL CONSTRUCTION OF AMBIGUITIES.  The Parties agree that each provision of
this Agreement has been negotiated at arms-length, that each party has had the
opportunity to consult its own counsel regarding the Agreement, and that the
contra proferentem principle of contract construction (“ambiguities are to be
construed against the drafting party”) shall not apply to any ambiguities in
this Agreement or any SOW under this Agreement.

 
 
19.
APPLICABLE LAW AND JURISDICTION.  This Agreement shall be governed, construed,
and interpreted under the laws of the State of Texas without giving effect to
its conflict of laws provisions.  The state and federal courts sitting in Travis
County, Texas shall have exclusive jurisdiction over any disputes arising out of
or relating to this Agreement.  Each party hereby irrevocably waives its right
to a jury trial.

 
 
20.
MODIFICATIONS; ENTIRE AGREEMENT.   This Agreement and any exhibits or
attachments attached hereto including, without limitation, any current and
future Statements of Work, constitute the entire contract between the parties
and supersede any and all other agreements or other terms and conditions
purporting to govern the subject matter hereof.  No change, amendment, or
modification of any provision of this Agreement shall be valid unless set forth
in a written instrument signed by the duly authorized representatives of both
parties.  This Agreement may be executed in counterparts, each of which shall be
deemed an original and which together shall constitute one and the same
document.  “Duly authorized representatives” of National Western include  the
persons identified in Exhibit D-1 hereto, which list can be modified the same as
any other provision of this Agreement.  “Duly authorized representatives” of
FAST include the persons identified in Exhibit D-2 hereto, which list can be
modified the same as any other provision of this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 
21.
NOTICES.  Any notices required by this Agreement shall be given in person by
hand delivery, delivery by a nationally recognized overnight courier service or
by certified mail postage pre-paid, return receipt requested, as to FAST, to the
party receiving such communication at the address specified below, and as to
National Western, to the applicable address and party set forth below, and in
all cases shall be effective upon receipt or intentional rejection of
receipt.  Either party may from time to time specify a different addressee or
address upon giving written notice thereof to the other party.

 
In the case of National Western:
Chief Administrative Officer
with cc to the Sr. Vice President - Secretary
National Western Life Insurance Company
850 East Anderson Lane
Austin, TX 78752


In the case of FAST:
Flexible Architecture and Simplified Technology, Inc.,
Tom Famularo, Chief Executive Officer
110 Fieldcrest Avenue - 5th Floor
Edison, New Jersey 08837
 
22.
INSURANCE.FAST shall maintain at its sole cost for itself and its employees, all
insurance coverages as required by federal or state law, including worker’s
compensation insurance. FAST agrees to maintain during the term of this
Agreement the following insurance, with National Western identified as an
additional insured of the policy:

 
22.1.
General Liability Insurance in an amount of  $2 million;

 
22.2.
Statutory employee’s liability insurance, sometimes known as, Workers’
Compensation insurance, shall be provided as required by applicable law or
regulation;

 
22.3.
Errors and Omissions (Professional Liability) insurance in an amount of $3
million;

 
22.4.
Automobile liability coverage in an amount of $1 million.

 
 
23.
ENFORCEABILITY. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable under any applicable
statute or rule of law, it is to that extent deemed omitted, and all other
remaining provisions of this Agreement shall remain in full force and
effect.  Notwithstanding the foregoing, the parties shall renegotiate in good
faith those invalid or unenforceable provisions to the extent possible so that
they are valid and enforceable substitute provisions and reflect as closely as
possible the intent of the original provisions of this Agreement.

 
 
24.
NO WAIVER.  The failure of either party to require or enforce the strict
performance by the other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provision or right in that or any other instance. No waiver of any
provision of this Agreement will be effective unless it is in writing and signed
by the party against which it is sought to be enforced.

 
 
25.
NO THIRD PARTY BENEFICIARIES.Except as expressly stated otherwise in a SOW or in
connection with Sections 8 and 9 of this Agreement, nothing in this Agreement
will confer upon any person, other than the parties to this Agreement, any
rights, remedies, obligations or liabilities whatsoever, and no third party
shall  be deemed a third party beneficiary of this Agreement.

 

 
11

--------------------------------------------------------------------------------

 

 
26.
COMPLIANCE WITH LAWS. National Western will retain responsibility for its
compliance with all applicable federal, state and local laws and regulations
relating to the operation of its business and to its use of the Services and the
Deliverables.  FAST will be responsible for compliance with all laws applicable
to the operation of its business and its own performance of the Services or
preparation of the Deliverables. In no event will a party be required to monitor
or advise the other party regarding such other party’s compliance with laws or
regulations relating to the operation of its own business. Each party will
comply with U.S. export control and sanctions laws with respect to the export or
re-export of U.S.-origin goods, software and technical data, or the direct
product thereof, and each party agrees to abide by all such regulations in
respect of all information supplied by or on behalf of the other party. Prior to
providing the other party with any goods, software or technical data subject to
export controls, a party will provide written notice to the other party
specifying the nature of the controls and any relevant export control
classification numbers.

 


 
Agreed and Accepted by a duly authorized officer:
 


FAST:
 
National Western Life Insurance Company:
     
Signature:  /S/ John S. Gorman
 
Signature:  /S/ Michael P. Hydanus
     
Printed Name:  John S. Gorman
 
Printed Name:  Michael P. Hydanus
     
Title:  VP and Chief Operating Officer
 
Title:  SVP – CAO
     
Date:  March 30, 2010
 
Date:  March 30, 2010
     



 


 



 
 
12

--------------------------------------------------------------------------------

 
